
	

116 S880 IS: Improving HOPE for Alzheimer's
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2019
			Ms. Stabenow (for herself, Ms. Collins, Mr. Markey, Mrs. Capito, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide outreach and reporting on comprehensive Alzheimer's disease care planning services
			 furnished under the Medicare program.
	
	
		1.Short title
 This Act may be cited as the Improving HOPE for Alzheimer's.
		2.Centers for Medicare and Medicaid services provider outreach and reporting on comprehensive
			 Alzheimer's disease care planning services
 (a)OutreachThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct outreach to physicians and appropriate non-physician practitioners participating under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) with respect to comprehensive care planning services furnished to individuals with Alzheimer's disease and related dementias (in this section referred to as comprehensive Alzheimer's disease care planning services). Such outreach shall include a comprehensive, one-time education initiative to inform such physicians and practitioners of the addition of such services as a covered benefit under the Medicare program, including materials on appropriate diagnostic evaluations and explanations of the requirements for eligibility for such services.
			(b)Reports to Congress
 (1)Provider outreachNot later than one year after the date of enactment of this Act, the Secretary shall submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the outreach conducted under subsection (a). Such report shall include a description of the methods used for such outreach.
 (2)Utilization ratesNot later than 18 months after such date of enactment and annually thereafter for the succeeding five years, the Secretary shall submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on the number of Medicare beneficiaries who, during the preceding year, were furnished comprehensive Alzheimer’s disease care planning services for which payment was made under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). Each such report shall include information on any barriers Medicare beneficiaries face to access such services and the recommendations of the Secretary to eliminate any such barriers.
 (3)Copy of each reportOn the same day that a report is submitted under paragraph (1) or (2), the Secretary shall transmit a copy of such report to the Advisory Council on Alzheimer’s Research, Care, and Services established under section 2(e) of the National Alzheimer’s Project Act (42 U.S.C. 11225(e); Public Law 111–375).
				
